Citation Nr: 0312977	
Decision Date: 06/16/03    Archive Date: 06/24/03

DOCKET NO.  98-13 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral 
inguinal hernia, claimed as secondary to a service connected 
left foot disability.

2.  Entitlement to service connection for acne cysts.

3.  Entitlement to service connection for a back disorder, 
claimed as secondary to a service connected left foot 
disability.

4.  Entitlement to service connection for a psychiatric 
disorder.

(The issue of entitlement to a total disability rating for 
compensation purposes based on individual unemployability 
will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from August 1954 to March 
1962.  This appeal originally came before the Board of 
Veterans' Appeals (Board) on appeal from April 1997 and 
November 1997 rating decisions of the Department of Veterans 
Affairs (VA), regional offices (RO) in Atlanta, Georgia, and 
Philadelphia, Pennsylvania.  

In March and December 2002, the Board undertook actions to 
develop the record on appeal.  

In light of the grant below of service connection for a 
psychiatric disorder, the Board will not be issuing a 
decision on the issue of entitlement to a total disability 
rating for compensation purposes based on individual 
unemployability (TDIU) at this time, as that issue will 
depend in part on the ratings assigned to the service 
connected psychiatric disorder.  Once the service connected 
psychiatric disorder has been rated, the Board will consider 
the TDIU claim in a later decision.  


FINDINGS OF FACT

1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's claims.

2.  The weight of the medical evidence is against a finding 
that the veteran's bilateral inguinal herniae are related to 
his service connected left foot disability.

3.  The veteran had an acute acne cyst noted during service 
that resolved without sequelae; the cystic acne of the back 
shown beginning in 1974 has not been medically associated 
with his period of active duty.

4.  The weight of the medical evidence is against a finding 
that the veteran's current back disability is related to his 
service connected left foot disability.  

5.  The veteran currently has anxiety disorder that has been 
medically attributed to his pain and disability from the 
service connected left foot injury.


CONCLUSIONS OF LAW

1.  Bilateral inguinal herniae are not proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a)(2002).

2.  A chronic acne cyst disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).

3.  A back disability is not proximately due or the result of 
a service-connected disability.  38 C.F.R. § 3.310(a)(2002).

4.  Anxiety disorder is proximately due to a service-
connected disability.  38 C.F.R. § 3.310(a)(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  This law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and imposed on VA 
certain notification requirements.  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002).  The veteran was notified in the August 
1998 statement of the case (SOC) of the laws and regulations 
pertaining to his claims for benefits.  This was sufficient 
for notification of the information and evidence necessary to 
substantiate the claims, and the veteran has been adequately 
informed as to the type of evidence that would help 
substantiate his claims. 

A June 2001 letter informed the veteran of the provisions of 
VCAA, and spelled out the evidence to be obtained by VA and 
what evidence and information must be supplied by the 
veteran.  BVA development was undertaken pursuant to requests 
prepared in March 2002 and December 2002.  The veteran was 
provided with VA examinations in July and August 2002, and 
Social Security Administration (SSA), as well as private and 
VA treatment records have been obtained.  Subsequent to the 
Board's development, a letter dated in February 2003 
specified what evidence the veteran must obtain to 
successfully prosecute his claim, what evidence VA had 
obtained.  In response, the veteran specifically stated that 
he had no additional evidence or argument to present, and he 
requested that the Board consider his appeal right away.  See 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and under the circumstances of this 
case, additional development would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131.  In addition, service connection may 
be granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  Service connection may also be established when 
aggravation of a veteran's non-service- connected condition 
is proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection for small chip fracture of the medial 
malleolus of the left foot with resultant slight increase in 
prominence of the navicular bone was granted in June 1964.

Hernia

The veteran does not claim and the record does not show that 
a hernia was present in service.  The service medical records 
do not show any complaints related to a hernia.  The 
separation examination in February 1962 included normal 
viscera examination.

A VA examination was conducted in May 1964.  Hernia 
examination was negative.  VA examinations were conducted in 
January 1969 and April 1970; no complaints or findings with 
respect to a hernia were noted.  

In November 1985, the veteran was admitted to the Georgia 
Baptist Medical Center with bilateral direct inguinal 
herniae.  He had experienced symptoms for a little more than 
one month after lifting a heavy object at work.  He underwent 
bilateral inguinal herniorrhaphy and was discharged in 
improved condition.  

A September 1996 treatment note from D.X., D.P.M., stated 
that "patient having pain in left foot which has caused a 
back problem- also hernia."

A VA examination was conducted in September 1996.  The 
veteran reported that he believed his hernia problems were 
secondary to his service connected left foot disability.  The 
examiner diagnosed reappearance of an inguinal hernia of 
three months duration "with no evidence of connection to his 
foot injury."

A November 1996 examination report by D.L.H., M.D., noted 
bilateral but easily reducible hernias on examination of the 
inguinal canals.

Pursuant to the Board's development request, a VA examination 
was conducted in July 2002.  The examiner reviewed the claims 
folder and noted that examination showed no evidence of a 
recurrent hernia.  The veteran appeared to have significant 
pain associated with both hernia repairs.  The examiner 
stated that:

There is no evidence that the bilateral 
inguinal hernias are related to the left 
navicular fracture or previous surgery on 
the left foot for the chronic left 
navicular bone problem....It is not likely 
that the claimant's bilateral inguinal 
hernias are caused by or were increased in 
severity by the veteran's service 
connected left foot disability or any 
postoperative residuals of a fractured 
left navicular bone.

After reviewing the record, the Board has determined that the 
weight of the medical evidence is against a finding that the 
veteran's bilateral inguinal herniae are related to his 
service connected left foot disability.  Importantly, the 
only medical opinion of record that supports the veteran's 
contention on this point is the brief note of Dr. X. dated in 
September 1996.  The Board notes that Dr. X. provided no 
basis for his statement, and there is no indication that he 
reviewed the veteran's records.  On the other hand, both the 
September 1996 and July 2002 VA examiners determined that 
there was no connection between the veteran's bilateral 
herniae and his service connected foot disability.  The July 
2002 report was prepared after a review of the veteran's 
claims folder, and thus it carries more weight than the 
unsupported statement of Dr. X.

The veteran contends that he believes his herniae are 
attributable to his service connected left foot disability.  
However, where the determinative issue is one of medical 
diagnosis or causation, only medical evidence is competent to 
establish such facts.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  As noted above, the weight of the objective 
evidence is against his position.  

There is no equipoise between the positive and negative 
evidence; therefore no reasonable doubt issue is raised.  38 
C.F.R. § 3.102 (2002).  Consequently, the Board has concluded 
that the preponderance of the evidence is against the 
veteran's claim for service connection for bilateral inguinal 
herniae.

Acne Cysts

The service medical records show that in June 1960, the 
veteran was noted to have a small, one centimeter by one 
centimeter sebaceous cyst on the back which was not infected.  
The separation examination in February 1962 noted that a cyst 
had been removed from the veteran's back in 1959 and that 
there were complications and no sequelae.  

A VA examination was conducted in May 1964.  Examination of 
the skin was negative.  VA examinations were conducted in 
January 1969 and April 1970.  No complaints or findings with 
respect to cysts were noted.  

Private medical records dated from 1974 to 1997 noted 
findings of cystic acne of the back.  

A November 1996 examination report by D.L.H., M.D., noted a 
few surgical scars compatible with removal of sebaceous cysts 
on the back, but with no active cystic disease.  

Pursuant to the Board's development request, a VA physician 
reviewed the record and examined the veteran in August 2002.  
Multiple scars on the back and lower face were present, but 
no active lesions were noted.  No sebaceous cysts were 
identified on examination.  In an addendum dated in February 
2003, the VA examiner addressed the etiology of the veteran's 
cyst pathology.  The VA physician wrote:

It is my opinion that it is less likely 
that any current sebaceous cyst or acne 
cyst disability was caused or increased in 
severity during service.

The veteran had an acute acne cyst noted during service that 
resolved without sequelae.  VA examinations in 1964, 1969, 
and 1970 did not note any cyst pathology.  The cystic acne of 
the back shown beginning in 1974 has not been medically 
associated with the veteran's period of active duty; in fact 
the recent VA examiner specifically determined after 
reviewing the record that it was not likely that any current 
sebaceous cyst or acne cyst disability was caused or 
increased in severity during service.

The veteran contends that he believes he has current acne 
cyst pathology that is attributable to his period of service.  
However, where the determinative issue is one of medical 
diagnosis or causation, only medical evidence is competent to 
establish such facts.  Espiritu, supra.  As noted above, the 
objective medical evidence of record indicates that the 
current disability is unrelated to his period of service.  

There is no equipoise between the positive and negative 
evidence; therefore no reasonable doubt issue is raised.  38 
C.F.R. § 3.102 (2002).  Consequently, the Board has concluded 
that the preponderance of the evidence is against the 
veteran's claim for service connection for acne cysts.



Back

The veteran does not claim and the record does not show that 
a back disability was present in service.  The service 
medical records do not show any musculoskeletal complaints 
related to the veteran's back.  The separation examination in 
February 1962 noted normal spine examination.

A VA examination was conducted in May 1964.  The 
musculoskeletal examination did not note any back complaints 
or findings.  VA examinations were conducted in January 1969 
and April 1970.  No complaints or findings with respect to 
the back were noted.  

A July 1996 VA outpatient record noted that the veteran had 
injured his back lifting a 50-pound box in June 1996.  There 
was no mention of the left foot being implicated in the 
injury.  The provisional diagnosis was back strain.  A July 
1996 X-ray report showed mild degenerative spurring noted a 
level L2-L5.  No other significant lumbosacral spine 
abnormality was seen.

The veteran filed a claim of service connection for back 
disability in August 1996.  A September 1996 magnetic 
resonance imaging (MRI) report showed normal lumbosacral 
spine without evidence of disc herniation or canal stenosis.

A September 1996 treatment note from D.X., D.P.M., stated 
that "patient having pain in left foot which has caused a 
back problem."

A statement from Dr. X., also dated in September 1996, noted 
that:

He continues to have pain in the navicular 
area, which runs up the back of the leg.  
Because of this foot pain and his lifting 
food boxes at work, he has had to alter 
his lifting mode, which has caused back 
problems.

A statement dated in September 1996 from T.A.A., M.D., 
indicated that the veteran had subluxation of the lumbar 
spine, lumbar intervertebral disc disorder, lumbar 
neuritis/radiculitis, and lumbar disc degeneration.  Dr. A. 
stated that:

It is my opinion, based on the history 
presented by the patient and above noted 
examination findings, that the above noted 
injuries were sustained as a result of 
altered lifting habits and that the 
complaints registered are clinically 
consistent with injuries of this nature.

A VA examination was conducted in September 1996.  The 
veteran reported that back problems were secondary to his 
service connected left foot disability.  The examiner 
diagnosed low back pain, three months duration, due to a 
lifting injury.  X-rays showed mild degenerative spurring 
that would be expected at his age.  The examiner stated that 
there was no evidence that the veteran's low back problem was 
connected to the left foot injury.

A November 1996 examination report by D.L.H., M.D., noted 
that with respect to his complaints of back pain, the veteran 
had prominent symptom magnification as described by positive 
Waddell signs.  

A statement from R.E.R., M.D., dated in March 2001, noted 
that the veteran had developed lumbar pain from favoring of 
his left foot.  

Pursuant to the Board's development request, a VA physician 
reviewed the record and addressed the etiology of the 
veteran's back pathology in a July 2002 opinion.  The VA 
physician wrote:

I would say that in general a chronic low 
back pain has never been associated with a 
particular foot abnormality.  It is highly 
unlikely that there is any connection 
between a chronic degenerative condition 
which is extremely common to humans, with 
or without any other foot pathology, to be 
related to the service connected injury.  
In summary I feel that it is highly 
unlikely that his service connected foot 
injury is related to the current chronic 
back pain that the patient is 
experiencing.

The veteran contends that his current back disorder was 
caused by favoring his service connected left foot while 
lifting heavy objects at work.  As shown above, the record 
contains medical opinions both favoring and discounting his 
contention.  It does appear that the initial back injury in 
1996 resulted from a lifting incident.  Medical records dated 
immediately following the injury to the back note the lifting 
injury, but make no mention of the left foot being involved.  
The opinions of Drs. X. and A. were based in part on the 
veteran's description of favoring his left foot and were made 
shortly after the veteran filed his claim for service 
connection in August 1996.  This was the first mention of the 
left foot being implicated in the injury.  The statement by 
Dr. R. also supports the veteran's theory of back injury 
attributable to changes in normal lifting habits secondary to 
the left foot disability.  The VA examination reports dated 
in September 1996 and July 2002 discount that theory.  The 
Board finds the statements made with regard to the cause of 
the back injury that were made nearer to the time of the 
injury to be highly credible, as they were made for treatment 
purposes.  Statements made several months after the injury 
and following a claim of compensation are less credible, in 
view of the time that has passed since the injury occurred.  
The Board finds the opinions offered by the VA physicians, 
especially the July 2002 opinion, to be highly credible and 
based on a review of the overall record.

In view of the foregoing, the Board finds that the evidence 
preponderates against the conclusion that the veteran's 
current back disorder (which has been objectively shown as 
degenerative joint disease by X-ray) is secondary to his 
service connected left foot disability.  Since the evidence 
is not in equipoise, the Board concludes that the veteran is 
not entitled to the benefit of the doubt and that service 
connection for back disability is not for application. 38 
C.F.R. § 3.102, 3.310 (2002).



Psychiatric Disorder

The service medical records show that on a March 1958 
discharge and reenlistment examination report, a notation was 
made that the veteran worried excessively.  The service 
separation examination in February 1962 noted normal 
psychiatric examination.  

An April 1997 psychological examination noted major 
depressive disorder with possible psychotic features.  

A statement from R.E.R., M.D., dated in March 2001, noted 
that the veteran's mental health had deteriorated into a 
depressed state due to constant pain from his left foot 
disability and his inability to participate in family and 
group activities.  Dr. R. stated:

He continues to have...depression which 
attributes directly to the injuries 
incurred to his left foot while serving in 
the military with its subsequent 27 years 
of pain, suffering and mental anguish.

Pursuant to the Board's development request, a VA psychiatric 
examination was conducted in July 2002, with psychological 
testing done in August 2002, and an addendum report prepared 
in February 2003.  the psychological testing determined that 
the veteran's diagnoses should be mixed criteria for anxiety 
disorder not otherwise specified, mixed anxiety depressive 
disorder, also mixed anxiety and depression, which is 
aggravated by chronic pain.  It was noted that the veteran 
tended to over-report the extent and severity of his 
psychiatric problem to some degree.  The psychiatrist 
diagnosed anxiety disorder, not otherwise specified, which 
was noted to be a combination of mixed anxiety with 
depressive disorder with clinically significant symptoms of 
anxiety and depression and clinically significant social 
phobic symptoms which are related to the social impact of 
having a general medical condition or mental disorder, severe 
and chronic.  Also, pain disorder associated with both 
psychological factors and a general medical condition, 
chronic and severe.  The VA psychiatrist opined that:

It is more likely than not that his current 
psychiatric problems were caused in 
service, specifically by his left navicular 
bone fracture.  His medical problems 
apparently were exaggerated by the anxiety 
and depression which had the onset at that 
time and also by the patient's chronic 
pain.

As both of the medical opinions of record addressing the 
issue have attributed the veteran's current psychiatric 
pathology to his service connected left foot disability, the 
Board finds that service connection for anxiety disorder is 
established.  38 C.F.R. § 3.310 (2002).


ORDER

Service connection for a bilateral inguinal hernia is denied.

Service connection for acne cysts is denied.

Service connection for degenerative joint disease of the 
lumbar spine is denied.

Service connection for anxiety disorder is granted.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

